DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9, 11-33, 35-36, 38-43 and 45 are pending for examination.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. Those grounds of rejection from the prior Office Action not addressed below have been withdrawn by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, 11-33, 35-36, 38-43 and 45 stand rejected under 35 U.S.C. 103 as being unpatentable over Bumcrot et al. (US2010/0267806A1) in view of deFougerolles (US2013/0236974A1).
It is noted that Applicants have amended claim 1 to recite wherein the “mRNA comprising greater than or equal to 100 nucleotides and less than or equal to 10,000 nucleotides in length,” and further included the limitation and “subsequently filtering the suspension by tangential flow filtration (TFF).”  
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that the claimed invention differs from the methods of Bumcrot et al. because in contrast to a simultaneous step of buffer post the ‘property altering’ step of the instant methods,” results in a substantial improvement in the filtration efficiency of particles. 
First, regarding the order of steps recited in the instant claims in contrast to the steps set forth in Bumcrot et al., contrary to Applicant’s assertions, Bumcrot et al. clearly encompass a two-step process, see paragraph [0342], which discloses the following:
	“[F]irst, lipid vesicles can be formed at the lower pH with titratable cationic lipids and other vesicle components in the presence of nucleic acids. In this manner, the vesicles will encapsulate and entrap the nucleic acids. Second, the surface charge of the newly formed vesicles can be neutralized by increasing the pH of the medium to a level above the pKa of the titratable cationic lipids present, i.e., to physiological pH or higher. Particularly advantageous aspects of this process include both the facile removal of any surface adsorbed nucleic acid and a resultant nucleic acid delivery vehicle which has a neutral surface. Liposomes or lipid particles having a neutral surface are expected to avoid rapid clearance from circulation and to avoid certain toxicities which are associated with cationic liposome preparations.”
Contrary to Applicant’s assertions, Applicants have not provided any evidence of unexpected properties associated with the full scope of the claimed invention.  According to Applicants, they observed an increase in filtration efficiency by 35% when the pH of the suspension was increased from 5.7 to 7.4.  However, the disclosure at page 43-45 suggests that it was the increase in pH from 5.7 to 7.4 (as the control remained at about 5.7 prior to filtration) that resulted in the increase in filtration efficiency, not the order of the steps.
Moreover, there is no evidence of record to suggest that any pH greater than the pKa of the ionizable molecule would result in increased filtration efficiency.  Applicant’s showing of a single example, wherein changing the pH from 5.7 to 7.4, increases filtration efficiency, is not commensurate in scope with the claimed invention which encompasses any pH “greater than the pKa” of the ionizable molecule.
Applicant’s “unexpected results” do not appear to be commensurate in scope with the claimed invention.  There is no evidence that any degree of increase of the pH greater than the pKa of an ionizable molecule of a suspension of particles (of undefined composition, claim 1 just recites “particles”) would result in increased filtration efficiency.
Moreover, Applicant’s showing on pages 43-44 includes multiple rounds of diafiltration, see lines 20-27 of page 43 of the specification as filed, which recites “a pH of 7 was reached after six diafiltration volumes.”  The increase in filtration efficiency could be associated with the multiple rounds of diafiltration described in Example 3.
Bumcrot et al. clearly describe a suspension comprising an ionizable molecule, a molecule capable of reducing particle aggregation and RNA.  Although the bulk of the disclosure of Bumcrot et al. is drawn to compositions comprising siRNA.  Bumcrot et al. teach that the disclosure can be used for the delivery of DNA or mRNA to cells, i.e. that the particles of the disclosed invention could be modified to include DNA or RNA, see ¶ [0360] of Bumcrot et al.
Additionally, the ordinary skilled artisan would have been motivated to modify the teachings of Bumcrot et al. to comprise mRNA, see ¶ [0359], which states that “[A]lternative applications include delivery of DNA or mRNA sequences that code for therapeutically useful polypeptides.”  Moreover, one of ordinary skill in the art would have been motivated to make this modification because the prior art clearly discloses compositions comprising an ionizable lipid, 
Regarding claims 1-4 Bumcrot et al. teach the following method for encapsulating RNA, see Figure 17:

    PNG
    media_image1.png
    358
    608
    media_image1.png
    Greyscale

This method of Bumcrot et al. teach the encapsulation of RNA in the presence of an ionizable lipid and a PEG lipid, wherein the lipids are combined with RNA at a pH of 3-4. 
[0350] “[O]ptionally, the lipid-encapsulated therapeutic agent (e.g., nucleic acid) complexes which are produced by combining the lipid mixture and the buffered aqueous solution of therapeutic agents (nucleic acids) can be sized to achieve a desired size range and relatively narrow distribution of lipid particle sizes. Preferably, the compositions provided herein will be sized to a mean diameter of from about 70 to about 200 nm, more preferably about 90 to about 130 nm…”


[0351] Extrusion of liposome compositions through a small-pore polycarbonate membrane or an asymmetric ceramic membrane results in a relatively well-defined size distribution. Typically, the suspension is cycled through the membrane one or more times until the desired liposome complex size distribution is achieved. The liposomes may be extruded through successively smaller-pore membranes, to achieve a gradual reduction in liposome size. In some instances, the lipid-nucleic acid compositions which are formed can be used without any sizing. 

[0352] In particular embodiments, methods of the present invention further comprise a step of neutralizing at least some of the surface charges on the lipid portions of the lipid-nucleic acid compositions. By at least partially neutralizing the surface charges, unencapsulated nucleic acid is The released nucleic acid can then be removed via chromatography using standard methods, and then switched into a buffer with a pH above the pKa of the lipid used.” 

One specific embodiment of Bumcrot et al. is disclosed as follows:
[0242] One example of synthesis of a nucleic acid-lipid particle is as follows. Nucleic acid-lipid particles are synthesized using the lipidoid ND98.4HCl (MW 1487) (Formula 1), Cholesterol (Sigma-Aldrich), and PEG-Ceramide C16 (Avanti Polar Lipids). This nucleic acid-lipid particle is sometimes referred to as a LNP01 particles. Stock solutions of each in ethanol can be prepared as follows: ND98, 133 mg/ml; Cholesterol, 25 mg/ml, PEG-Ceramide C16, 100 mg/ml. The ND98, Cholesterol, and PEG-Ceramide C16 stock solutions can then be combined in a, e.g., 42:48:10 molar ratio. The combined lipid solution can be mixed with aqueous siRNA (e.g., in sodium acetate pH 5) such that the final ethanol concentration is about 35-45% and the final sodium acetate concentration is about 100-300 mM. Lipid-siRNA nanoparticles typically form spontaneously upon mixing. Depending on the desired particle size distribution, the resultant nanoparticle mixture can be extruded through a polycarbonate membrane (e.g., 100 nm cut-off) using, for example, a thermobarrel extruder, such as Lipex Extruder (Northern Lipids, Inc). In some cases, the extrusion step can be omitted. Ethanol removal and simultaneous buffer exchange can be accomplished by, for example, dialysis or tangential flow filtration. Buffer can be exchanged with, for example, phosphate buffered saline (PBS) at about pH 7, e.g., about pH 6.9, about pH 7.0, about pH 7.1, about pH 7.2, about pH 7.3, or about pH 7.4.”

The above example includes the encapsulation of siRNA, however it is clear that this method can be used to encapsulate other forms of nucleic acid, see ¶ [0353], which recites:
It will be apparent to one of ordinary skill in the art that optimization of the encapsulation process to achieve a desired level of nucleic acid in the lipid vesicles will require manipulation of variable such as ethanol concentration and temperature. Examples of suitable conditions for nucleic acid encapsulation are provided in the Examples. Once the nucleic acids are encapsulated within the preformed vesicles, the external pH can be increased to at least partially neutralize the surface charge.
The Bumcrot et al. method disclosed above is interpreted as reading on the method recited in instant claims 1-4, 12-13, 23, 30, 33, 35-36 and 45 with the exception that it does not explicitly teach the limitation wherein “a coefficient of variation of a cross-sectional dimension of the particles in the filtered suspension is less than or equal to about 20%,” this variable is not explicitly described.  However,  absent evidence to the contrary,  the following disclosure of Bumcrot et al. is interpreted as rendering obvious the limitation wherein the particles comprise :
[0238] Formulations prepared by either the standard or extrusion-free method can be characterized in similar manners. For example, formulations are typically characterized by visual inspection. They should be whitish translucent solutions free from aggregates or sediment. Particle size and particle size distribution of lipid-nanoparticles can be measured by light scattering using, for example, a Malvern Zetasizer Nano ZS (Malvern, USA). Particles should be about 20-300 nm, such as 40-100 nm in size. The particle size distribution should be unimodal.
Absent evidence of unexpected properties associated with the full scope of the claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have identified optimal or workable ranges of lipid particles by routine optimization using known methods.
Additionally, regarding claims 3, 17-22, 31-32, and 42 Bumcrot does not explicitly recite wherein the zeta potential of a plurality of particles is changed from a first zeta potential to a second zeta potential.  However, it is clear that the methods of Bumcrot et al. teach wherein a pH of the lipid-nucleic acid particles is changed from acidic to neutral during the encapsulation process.  This change is pH coincides with a change in surface charge as stated in ¶ [0353] of Bumcrot et al. which recites: “Once the nucleic acids are encapsulated within the preformed vesicles, the external pH can be increased to at least partially neutralize the surface charge.” Again, absent 
 Regarding claim 4, the methods for encapsulating nucleic acid as described above (Figure 17, ¶ [0242]) in Bumcrot et al. are considered to read on the claimed method, with the exception that it does not explicitly teach wherein “the weight percentage of mRNA in the particles in the composition is greater than or equal to about 50% and less than or equal to about 99%.” As stated above, the disclosure of Bumcrot et al. includes the encapsulation of nucleic acid other than siRNA¶ [0353].  Absent evidence of unexpected properties associated with the full scope of the claims, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have identified optimal or workable ranges of the weight percentage of nucleic acid in the lipid-nucleic acid particles by routine optimization using known methods.
Regarding claims 8-11, Bumcrot et al. at ¶ [0351] describes the use of a porous substrate to obtain particles of a defined size distribution.  Bumcrot et al. at ¶[0242] discloses the use of dialysis or tangential flow filtration to obtain lipid nucleic acid particles of a defined size distribution.
Regarding claims 14-16, Bumcrot et al. teach e.g. the use of ethanol as an organic solvent, citric acid and PBS as buffers in the method of synthesizing lipid nucleic acid particles (Figure 17).  
Regarding claims 26-28, 36, and 38-40, Bumcrot et al. teach wherein one example of a cationic lipid useful in the claimed method includes DMA, see the following, ¶[0196]: In one 
Regarding claim 29 and 41, Bumcrot et al. teaches wherein the lipid nucleic acid particles are synthesized with cholesterol, see Figure 17.
Regarding claims 1-4, 8-36 and 38-42, Bumcrot et al. does not disclose all the variations of zeta potential, pKa, the weight percentage of mRNA in the particles, and the cross-sectional dimensions of the particles recited in the instant claims.  Absent evidence of unexpected properties associated with the particular ranges of these variable recited in instant claims 1-4, 8-36 and 38-42, since the general conditions of lipid-nucleic acid particle synthesis are described in Bumcrot et al. it would have been obvious to the ordinary skilled artisan at the time of the instant invention to have identified optimal or workable ranges of zeta potential, pKa, weight percentage of nucleic acid/lipid, and particle size by routine optimization since these variables were disclosed in Bumcrot et al. as influencing the behavior and activity of lipid-nucleic acid particles.
Furthermore with respect to the modification of the compositions of Bumcrot et al. with mRNA in place of the siRNA, de Fougerolles discloses compositions according to the instant invention comprising an ionizable lipid, an aggregation inhibitor and mRNA, see the following:
[0016] The formulation comprising the modified mRNA may comprise a rapidly eliminated lipid nanoparticle (reLNP) which may comprise a reLNP lipid, fusogenic lipid, cholesterol and a PEG lipid at a molar ratio of 50:10:38.5: 1.5 (reLNP lipid:fusogenic lipid:cholesterol:PEG lipid). The fusogenic lipid may be DSPC and the PEG lipid may be PEG-c-DOMG. The reLNP lipid may be DLin-DMA with an internal or terminal ester or DLin-MC3-DMA with an internal or terminal ester. The total lipid to modified mRNA weight ration may be between 10:1 and 30:1.”
Moreover, the prior art teaches that the methods of Bumcrot et al. produce particles comprising nucleic acid having a uniform size distribution.  The person of skill in the art would have been motivated to combine the teachings of de Fougerolles with Bumcrot in the design of the instant invention to produce particles of mRNA having a uniform size distribution and furthermore having the appropriate charge to aid in the delivery of the nucleic acid into cellular compartments.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699